Citation Nr: 1300598	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar strain (back disability).

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia (right knee disability).  

3.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia (left knee disability).

4.  Entitlement to a disability rating in excess of 10 percent for left ear hearing loss.  

5.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the lumbar spine in January 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file. 

The issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

REMAND

Increased Ratings Claims

The Board is of the opinion that further evidentiary development is warranted for the Veteran's increased rating claims for his bilateral knee, low back, and left ear hearing loss disabilities.  

By way of background, the Veteran is currently in receipt of a 10 percent rating for his lumbar strain, a 10 percent rating for each knee, and a noncompensable rating for his left ear hearing loss.  The Veteran's most recent VA examination of the bilateral knees was in January 2009, as was his most recent audiological examination.  His most recent VA examination of the spine was in February 2010.  

During the Veteran's December 2011 Travel Board hearing, he specifically indicated that his low back, bilateral knee, and left ear hearing loss disabilities have increased in severity since his last VA examinations.  

He testified that his bilateral knee disabilities have caused worsening and new symptoms in the lower extremities, including radiating pain, numbness, popping and locking of the joint.  He described increased pain while ascending and descending stairs.  The Veteran reported current instability of the knees and the medical recommendation that he begin to use braces on his knees.  He further testified that within the past year, he lost two to three weeks of work secondary to his bilateral knee disabilities.  

Regarding his low back, he testified to increased limitation of motion in the spine, cramps and spasms in the spine area.  He described that his back pain causes him to "wobble" when he is trying to wind down from the day.  

In addition, the Veteran reported that he seeks treatment for his back pain through his private family doctor.  The Veteran's representative requested that the record be held open for 60 days to attempt to obtain these records.  It does not appear that these records were obtained.  In as much as additional evidentiary development is necessary, the Board finds that another attempt to retrieve these private treatment records should be made upon remand.  

Regarding his hearing loss, the Veteran's representative basically suggested that the Veteran's left ear hearing loss was intertwined with his claim to reopen service connection for right ear hearing loss (as noted in the introduction).  The Veteran did not, however, withdraw his claim for an increased rating for left ear hearing loss, and reported that his left ear has started hurting.  He also reported that in the previous two years, he started using hearing aids.  

In light of the Veteran's hearing testimony, the Board finds that the increased rating claims for his back, bilateral knee, and left ear hearing loss disabilities should be remanded.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

As such, the Veteran should be afforded new VA examinations of the back, knees, and left ear to determine the current nature and severity of these service-connected disabilities.

Temporary Total Disability Rating

A temporary total disability rating for convalescence purposes following surgery on the lumbar spine in January 2010 was most recently denied in a September 2011 rating decision.  During the Veteran's December 2011 hearing, he expressed his disagreement with the September 2011 rating decision.  See December 2011 hearing transcript, page 10.  The undersigned accepted the Veteran's testimony as a valid notice of disagreement to the September 2011 rating decision.  

The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issue of entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the lumbar spine in January 2010 should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's back, bilateral knee, and left ear hearing loss disabilities.  The RO or the AMC should attempt to obtain the Veteran's private treatment records related to his back disability as described during his December 2011 hearing.  

3.  Then, the RO or the AMC should afford the Veteran examinations by examiners with sufficient expertise to determine the current degree of severity of his back, bilateral knee, and left ear hearing loss disabilities. 

The claims folders, and any pertinent evidence in Virtual VA, must be made available to and reviewed by the examiners, and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiners. 

In regard to his back and bilateral knee disabilities, this should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

In addition, the examiner(s) should provide an opinion concerning the impact of these disabilities on the Veteran's ability to work and their impact on his daily activities. 

The rationale for each opinion expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should review the record and readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


